Judgment dismissing complaint reversed upon the law and the facts, with costs, and judgment directed for plaintiff, with costs. We are of opinion that the use to which the premises in question are being put by defendants is a business use and one not permitted by the Zoning Ordinance of the village. Plaintiff’s Exhibit 6 is illuminative of the non-permitted use. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions of law will be made. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice. [See 128 Misc. 441.]